Citation Nr: 0111541	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  98-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder.

2.  Entitlement to service connection for residuals of 
venereal disease.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Richard A. Cohn, Assistant Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
the following:  an acquired psychiatric disorder to include 
post-traumatic stress disorder, adjustment disorder, 
depression, anxiety disorder and personality disorder; for 
residuals of venereal disease, and; for residuals of a motor 
vehicle accident, including a concussion.

During a November 1998 RO hearing the veteran withdrew from 
appellate consideration the issue pertaining to a motor 
vehicle accident.  In a January 1999 Supplemental Statement 
of the Case (SSOC) the RO reconfirmed the veteran's intent to 
withdraw this matter as a separate issue and, instead, to 
have the RO consider the accident only in the context of the 
veteran's claimed entitlement to service connection for an 
acquired psychiatric disorder.  The SSOC further identified 
issues pertaining to an acquired psychiatric disorder and to 
venereal disease residuals as the only issues remaining in 
appellate status.  The veteran did not object to the SSOC's 
characterization of the issues on appeal.  Therefore, the 
Board finds that the issue of entitlement to service 
connection for residuals of a motor vehicle accident is not 
on appeal before the Board.



REMAND

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This statute redefines VA's duty to assist 
and to notify a claimant of information and evidence 
necessary to substantiate a claim for benefits.  The VCAA 
also eliminates the concept of a well-grounded claim, thereby 
superseding a United States Court of Appeals for Veterans 
Claims decision precluding VA assistance when a claim was not 
well grounded.  See Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order).  The new provisions 
require VA to make a reasonable effort to assist a veteran to 
obtain evidence necessary to substantiate a claim, which may 
include medical or other records and a medical examination or 
opinion.  Id.  The VCAA is applicable to all claims filed on 
or after the date of its enactment and to claims filed before 
the date of enactment but not finally adjudicated by that 
date.  VCCA at § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  REMAND of this case is required for compliance 
with VCAA notice and duty to assist provisions.  Because the 
RO has not considered whether the VCAA requires additional 
notification or development, Board adjudication of this 
appeal at this time could be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

Although the RO is responsible for ensuring completion of 
appropriate factual development, the Board has reviewed the 
claims file and identified additional assistance which VA 
must provide to comply with the VCAA.  Specifically, the 
Board notes that the claims file includes a July 1998 
examination report and VA treatment records documenting 
diagnoses for acquired psychiatric disorders including 
adjustment and bipolar disorders.  There is no medical 
evidence pertaining to the etiology of these disorders.  In 
addition, during the course of this appeal the veteran 
underwent a VA mental disorders examination in March 2000.  
The examination report concludes that "[the veteran] does 
not currently nor has he ever met the criteria for [a 
diagnosis of] post-traumatic stress disorder."  The report 
does include diagnoses for anxiety disorder and for dysthymia 
but does not include a psychiatric opinion as to the etiology 
of these acquired psychiatric disorders and it fails to 
address other psychiatric disorders for which the veteran has 
been diagnosed.  Before further consideration of the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, the Board finds that the 
veteran must undergo additional mental examination.  The 
purpose of the examination is to reconcile the various 
psychiatric diagnoses, to determine current psychiatric 
diagnoses and to obtain a psychiatrist's opinion as to the 
likely cause of the veteran's diagnosed psychiatric 
disorders.

Similarly, the Board notes that the claims file includes a 
June 1997 VA examination report and VA treatment records 
which include diagnoses for genitourinary disorders including 
probable recurrent herpes simplex in November 1997, June 1998 
and August 1998.  At the time of his separation from service 
the veteran reported a history of venereal disease.  The 
veteran has not undergone a VA genitourinary examination 
during the pendency of this appeal and there is no medical 
opinion pertaining to the etiology of a current genitourinary 
disorder, if any.  Moreover, the Board also notes that the RO 
neglected to provide the veteran with a SSOC addressing VA 
treatment records pertinent to this issue and dated after 
October 1997 but prior to certification of the appeal, and 
that failure to provide a required SSOC constitutes a 
procedural error requiring REMAND.  See 38 U.S.C.A. 
§ 7105(d); 38 C.F.R. §§ 19.9, 19.31 (2000); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (2000).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should arrange for VA 
psychiatric and genitourinary 
examinations by appropriate physicians.  
The purpose of the examinations is to 
determine whether the veteran has a 
current acquired psychiatric disorder and 
current residuals of venereal disease 
and, if so, whether it is at least as 
likely as not that these disorders are 
causally related to a disorder noted in 
service, or are otherwise causally 
related to service.  The examining 
psychiatrist also is asked to reconcile 
all psychiatric diagnoses noted in 
medical records associated with the 
claims file and to comment on the 
likelihood of a causal link with service.  
In each examination the examiners must 
conduct all indicated studies.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations.  The examiners should 
record pertinent medical complaints, 
symptoms, and clinical findings and 
provide a medical rationale for all 
conclusions.  The veteran is advised that 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claims 
for entitlement to service connection for an acquired 
psychiatric disorder and for residuals of venereal disease.  
If the RO denies one or both of the benefits sought on 
appeal, it should issue a supplemental statement of the case 
and provide the veteran with a reasonable time within which 
to respond.  The RO then should return the case to the Board 
for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



